DETAILED ACTION

	This action is responsive to amendments and arguments made 06/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 2-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Despa (2015/0126963).
As to claims 2 and 17: Despa teaches a system, comprising: 
at least one processor; at least one memory device including a data store to store a plurality of data and instructions that, when executed (figure 1, mobile device), cause the system to: 
receive from a first instance of an application executing on a first user device (paragraph 0131), manufacturing data for a medicament (paragraph 0063), wherein the medicament is housed in a syringe and the syringe is encased in a protective film including a tracking mechanism (as seen in figures 3A-5B), 
receive from the first instance of the application executing on the first user device and in association with the manufacturing data, a tracking mechanism identifier corresponding to the tracking mechanism included on the protective film (paragraph 0043); 
store the manufacturing data, the tracking mechanism identifier, and an association between the manufacturing data and the tracking mechanism identifier (figure 2A shows receiving the information, stored future association information shown in figure 2A); 
receive the tracking mechanism identifier and administration data, wherein the administration data comprises data corresponding to administration of the medicament to a recipient, wherein the administration data comprises a geolocation of the administration (paragraph 0059); 
and based at least on identifying the existence of the association between the tracking mechanism identifier and the manufacturing data, store the administration data and an association between the administration data and the manufacturing data (figure 2A, 210, 216, wherein the parameters for the injection are based a calculation performed from the administration data and manufacturing data).
As to claims 3 and 18: Despa teaches that the manufacturing data includes at least one of: a chemical composition of the medicament; an expiration date of the medicament; a lot number for at least one of the medicament or a vial containing the medicament; a manufacturer of at least one of the medicament or the vial; a date of manufacture of at least one of the medicament or the vial; a time of manufacture of at least one of the medicament or the vial; or a location of manufacture of at least one of the medicament or the vial (paragraphs 0059-0060).
As to claims 4 and 19: Despa teaches that the one or more servers are further configured to: receive at least some of the manufacturing data and a request for the geolocation of the administration of the medicament; and transmit based at least in part the association between the administration data and the manufacturing data, the geolocation of the administration of the medicament (paragraph 0059, figure 2A).
As to claims 5 and 20: Despa teaches that the administration data further comprises at least one of: a date of the administration of the medicament; a time of the administration of the medicament; an identifier of the recipient of the medicament, wherein the identifier can include one or more of a name, date of birth, and/or an identifying number; a place of residence of recipient; a geolocation of the administration; demographic information of the recipient; a name of a person performing the administration; a dosage number; and/or at least one vital sign of the recipient (seen in figure 2B).
As to claim 6: Despa teaches that the tracking mechanism comprises at least one of a linear barcode, a 2D barcode, a QR code, a datamatrix code, a PDF417 code, or a RFID tag (paragraphs 0043, 0091).
As to claim 7: Despa teaches that the tracking mechanism comprises at least one of a linear barcode, a 2D barcode, a QR code, a datamatrix code, a PDF417 code, or a RFID tag (paragraphs 0043, 0091), wherein the tracking mechanism is printed on at least one of the protective film or a label affixed to the protective film (figure 4A, 430).
As to claim 8: Despa teaches that the tracking mechanism is additionally printed on at least one of the syringe or a label affixed to the syringe (4A, 430 is a tracking mechanism, and 405 is a sensor which transmits information, as an RFID tag, which communicates the tag information to the mobile device).
As to claim 9: Despa teaches that the tracking mechanism is included on a label affixed to the protective film, wherein the label further includes a viability indicator, wherein the viability indicator detects and indicates exposure of the label to a level of at least one of light or heat that could compromise viability of the medicament (paragraph 0043, a temperature-sensitive label).
As to claim 10: Despa teaches that the tracking mechanism comprises a RFID tag, and wherein the RFID tag is affixed to the protective film (paragraph 0043).
As to claim 11: Despa teaches that the tracking mechanism comprises at least one RFID tag, and wherein a first RFID tag is included on the protective film and a second RFID tag is affixed to the syringe (4A, 430 is a tracking mechanism, and 405 is a sensor which transmits information, as an RFID tag, which communicates the tag information to the mobile device).
As to claim 12: Despa teaches that the one or more servers are further configured to:
receive additional administration data, wherein the additional administration data is associated with a plurality of recipients of the medicament; and 
based at least on the additional administration data, generate a report indicating a target geolocation for remediation of defects of the medicament (figure 2).
As to claim 13: Despa teaches that the one or more servers are further configured to:
receive additional data associated with a plurality of recipients of the medicament; and
determine trends, based at least in part on the additional data, associated with the plurality of the recipients (paragraph 0069).
As to claim 14: Despa teaches that the request is regarding at least one of a plurality of syringes, a plurality of barcodes, or a plurality of medicaments (paragraph 0043).
As to claim 15: Despa teaches that wherein receiving the tracking mechanism identifier and the administration data comprises receiving the tracking mechanism identifier and the administration data from a second instance of the application executing on a second user device (paragraph 0062).
As to claim 16: Despa teaches receiving, by a third-party device and from a second instance of the application executing on a second user device, the tracking mechanism identifier and the administration data (paragraph 0062); and
based at least on receiving the administration data, depersonalizing, by the intermediate computing device, the administration data via at least one of pseudonymization or anonymization,
wherein receiving, by the one or more servers, the administration data comprises receiving the depersonalized administration data from the third-party device (the data transmitted is injection data, which does not include personalized data).

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Despa does not teach a geolocation of the administration.  Examiner refers to cited section of Despa, paragraph 0059:
[0059] In an illustrative embodiment according to the present invention, information relating to the location of food specific to a user's diet, and the location of health-related establishments, can be determined in accordance with location information, for example, using a location-determining module of a mobile device. In an illustrative embodiment according to the present invention, information determined by the application can be accessed by the user upon user request, or can be presented to the user as a visual and/or audio notification on a mobile device. A location-determining module can use GPS technology, cellular signal triangulation, IP geo-location, or other location determination methods known in the art.
As is such, examiner disagrees, as not only is this geolocation information of the administration (determining the location of a mobile device), but it is being used for administration information (accessed by the user).  As a result, examiner repeats rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876